Citation Nr: 9934540	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-07 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, with painful motion, currently rated as 20 
percent disabling.  

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, with painful motion, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1974 to 
September 1994 with approximately four years and one month of 
prior active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision from the Fort 
Harrison, Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC).  

The veteran filed a claim for a clothing allowance in 
February 1997 and again in June 1998 with no indication that 
this claim was ever adjudicated by the M&ROC.  As this issue 
has been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the M&ROC for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


REMAND

The Board finds that the veteran's claims of entitlement to 
increased evaluations for chondromalacia of the right knee 
and left knee are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
the disabilities of his knees (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In May 1998 the veteran submitted a VA Form 9 in which he 
contended that he was scheduled for a May 1998 examination at 
the VA M&ROC in Fort Harrison, Montana.  In June 1998 the 
veteran stated that he had been provided with a knee brace by 
Dr. B. at the VA in May 1998.  The M&ROC should attempt to 
obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In addition, the Board notes that the veteran appeared to 
indicate in the May 1998 VA Form 9 that his condition was 
worsening.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).

In this regard, the Board notes that during the veteran's 
most recent examination in January 1998, the examiner found 
there to be a disproportionate amount of pain in relation to 
the "paucity" of objective findings.  The examiner 
concluded that this brought into question the validity of the 
degree of discomfort being complained of by the veteran.  

A similar conclusion was reached during an independent 
medical evaluation conducted in January 1996.  The examiner 
concluded that he was unable to discern objective findings 
sufficient to explain the intensity and duration of the 
veteran's pain complaints.  The examiner indicated that there 
was evidence of symptom magnification.  

In light of the above, the Board concludes that a VA 
examination should be scheduled to ascertain and clarify the 
current severity of the veteran's chondromalacia of the right 
knee and left knee including consideration of the veteran's 
subjective symptoms and whether they are supported by 
objective findings on examination.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, this case is remanded to the M&ROC for the 
following:

1.  The M&ROC should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization or medical releases, the 
M&ROC should attempt to obtain legible 
copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the M&ROC should 
secure all outstanding VA treatment 
reports, including VA treatment records 
from the Fort Harrison VA M&ROC for May 
1998.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

2.  The M&ROC should schedule the veteran 
for a VA orthopedic examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his chondromalacia 
of the right knee and the left knee.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report should be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's chondromalacia of the right 
knee and the left knee should be 
accompanied by a complete rationale.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion and the level of instability or 
subluxation, if any, of the knees, and 
comment on the functional limitations, if 
any, caused by each of the veteran's 
service-connected right knee and left 
knee disabilities in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(a)  Do the service-connected right knee 
and/or left knee disabilities cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  The examiner should 
distinguish the limitations of the right 
knee from the limitations of the left 
knee.  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the right knee and/or left knee, and 
whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  The examiner should address whether 
the service connected disabilities 
involve only the joint structure, or the 
muscles and nerves as well.  

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
report and medical opinion(s) to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the issues of entitlement to 
an increased rating for chondromalacia of 
the left knee and right knee with 
consideration of the provisions of 
38 C.F.R. §§ 3.321(b), 4.40 and 4.45, and 
the holdings in DeLuca, as warranted.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


